DETAILED ACTION

This Corrected Notice of Allowance incorporates the cancellation of dependent claim 18 which depends from cancelled independent claim 1. The previous Notice of Allowance indicated claim 18 as allowed; however, because the Attorney of Record agreed to cancellation of the invention of claim 1 in the 11/14/2021 interview, claim 18 should have also been indicated as cancelled. The remainder of this Detailed Action remains unchanged from the 11/29/2021 Notice of Allowance. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Stacey J. Longanecker on 11/14/2021.

The application has been amended as follows: 
Claims 1-8 and 18 have been cancelled.
Claim 9: 	On line 3, the phrase “configured to be” has been inserted after the term “housing”. 
On line 3, the term “a” has been replaced with the term “the”. 
On line 9, the term “a” has been replaced with the term “the”. 
On line 10, the term “a” has been replaced with the term “the”.
Claim 10:	On line 3, the term “the” following the term “via” has been deleted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of independent claim 9 could either not be found or was not suggested in the prior art of record. Applicant’s arguments set forth in the Appeal Brief filed 10/25/2021 – specifically those directed to the limitation of “a housing configured to be worn by a user […], the housing configured to be adhered to the user’s skin when the housing is worn by the user” – have been found persuasive. Sarnoff et al. (US Pat 5,085,641) as modified by David-Hegerich et al. (PG PUB 2008/0228147) discloses a fluid infusion device with an adhesive at its distal end that attaches the infusion device to the user during drug delivery; however, due to the pen-like shape of the housing, one of ordinary skill in the art in view of how a wearable infusion device housing is described in the Specification would not interpret such a device as being “configured to be worn by a user” and “configured to be adhered to the user’s skin when the housing is worn by the user”. Sarnoff et al. as modified by David-Hegerich et al. remains the closest prior art of record as a fluid infusion device comprising a housing configured to be worn and adhered to a user and a button safety cap comprising a pull member, at least one stabilizing arm, and a flexible snap feature, as well as the other features recited in claim 9, could not be found and was not suggested elsewhere in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783